Case: 13-10243   Date Filed: 12/30/2013   Page: 1 of 5


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10243
                        Non-Argument Calendar
                      ________________________

                       Agency No. A024-437-582


RAIMUNDO DIAZ MARTINEZ,

                                                                     Petitioner,

                                  versus


U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (December 30, 2013)

Before TJOFLAT, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-10243     Date Filed: 12/30/2013   Page: 2 of 5


      Raimundo Diaz Martinez seeks review of the Board of Immigration

Appeals’s (“BIA”) denial of his motion to reopen his removal proceedings. In the

initial proceedings, the Immigration Judge (“IJ”) ordered Martinez removable

based on his status as an aggravated felon and drug offender. Martinez conceded

removability at a master hearing, but said that he intended to seek a waiver under a

former statutory section (8 U.S.C. § 1182(c)), and to apply for deferral of removal

under the United Nations Convention Against Torture and Other Cruel, Inhuman

and Degrading Treatment or Punishment (“CAT”). In February 2011, the IJ ruled

that Martinez had abandoned his claims because he did not timely file an

application for relief or for an extension of time, and the IJ ordered him removed to

Cuba. Thereafter, Martinez filed a motion to reopen his removal proceedings,

relying on new evidence that his medical and financial conditions prevented him

from applying for relief on time. The IJ denied Martinez’s motion on the basis that

his medical and financial conditions were never raised at the initial hearing or prior

to the deadline. On appeal, the BIA concluded that Martinez’s evidence was not

previously unavailable, dismissed the appeal, and denied his subsequent motion for

reconsideration. In this appeal, Martinez argues that the BIA abused its discretion

in denying his motion to reopen. After careful review, we deny the petition.

      We review our subject matter jurisdiction de novo. Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We review the BIA’s


                                          2
              Case: 13-10243     Date Filed: 12/30/2013    Page: 3 of 5


denial of a motion to reconsider for abuse of discretion. Calle v. U.S. Att’y Gen.,

504 F.3d 1324, 1328 (11th Cir. 2007). The BIA abuses its discretion when its

decision is arbitrary or capricious. Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256

(11th Cir. 2009). We review constitutional challenges de novo. Ali v. U.S. Att’y

Gen., 443 F.3d 804, 808 (11th Cir. 2006).

      “Due process requires that aliens be given notice and an opportunity to be

heard in their removal proceedings.” Tang v. U.S. Att’y Gen., 578 F.3d 1270,

1275 (11th Cir. 2009) (quotation omitted). To establish a due process violation, a

petitioner must show that he was deprived of liberty without due process of law

and that the purported errors caused him substantial prejudice. Id. Under the

regulations, however, the IJ has authority to set and extend time limits for the filing

of applications and related documents.        Tang, 578 F.3d at 1276; 8 C.F.R. §

1003.31(c). If an application or document is not filed within the time set by the IJ,

the opportunity to make that filing is deemed waived. Tang, 578 F.3d at 1276; 8

C.F.R. § 1003.31(c). There is no constitutionally protected liberty interest in the

admission of evidence after the court-ordered deadline. Tang, 578 F.3d at 1276.

As a result, the IJ’s decision to exclude an untimely submission does not violate

due process. Id.




                                          3
              Case: 13-10243    Date Filed: 12/30/2013   Page: 4 of 5


      A motion to reconsider must identify specific errors of fact or law in the

BIA’s prior decision. 8 C.F.R. § 1003.2(b)(1). The motion must do more than

simply repeat arguments already rejected by the BIA. Calle, 504 F.3d at 1329.

      In this case, because Martinez has not timely filed a petition for review from

the underlying order of removal, we only have jurisdiction to review Martinez’s

arguments addressing the BIA’s denial of his motion for reconsideration. See

Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2004). For starters,

as for his arguments regarding his new medical and financial evidence as well as

prior unpublished decisions of the BIA, Martinez previously raised these

arguments in his appeal from the IJ’s denial of his motion to reopen. The BIA

considered these arguments and rejected them. Thus, these are not proper bases for

Martinez to base his motion for reconsideration upon. See Calle, 504 F.3d at 1329.

Although Martinez claims that the BIA failed to consider his affidavit and

evidence in denying his motion to reopen, the BIA specifically discussed his

evidence in its opinion.

      Further, the BIA did not abuse its discretion in denying Martinez’s motion

for reconsideration. As for Martinez’s assertion that he was entitled to review by a

three-member panel of the BIA, Martinez has not contested any factual

determination and he conceded that his application for relief was untimely. See 8

C.F.R. 1003.1(e)(6) (explaining that a case may only be assigned for review by a


                                         4
              Case: 13-10243    Date Filed: 12/30/2013   Page: 5 of 5


three-member panel if there is a need to review a decision that is not in conformity

with the law or to review a clearly erroneous factual determination). Thus, because

the IJ complied with the applicable precedent controlling deadlines and there is no

factual determination that needs to be reviewed, the case was not proper for a

three-member panel. Finally, as for Martinez’s due process claim, he had no

constitutionally protected liberty interest in the untimely admission of his

application for relief.   See Tang, 578 F.3d at 1276.       Accordingly, we deny

Martinez’s petition.

      PETITION DENIED.




                                         5